Citation Nr: 0632542	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-12 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran performed verified active duty from February 1969 
to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.


REMAND

The Board notes initially that the veteran reports serving in 
the Air Force as well as the National Guard.  As the above 
service dates only reflect the appellant's service in the 
Marine Corps, and as service medical records from these 
additional periods of service are not available for review, 
further development is required.  38 U.S.C.A. § 5103A (West 
2002).

The appellant contends that as a result of his military 
service he now suffers from an acquired psychiatric 
disability, to include PTSD.  The evidence of record shows 
that he is currently diagnosed with, among other conditions, 
major depressive disorder, recurrent, anxiety, PTSD, and a 
mixed personality disorder with borderline passive dependent 
features.

The service medical records include a June 1970 report noting 
that the veteran had met a Vietnamese girl 14 to 16 days 
earlier and wanted to marry her.  The physician noted that 
the veteran had several other instances and episodes in the 
past which appeared to indicate a complete lack of judgment, 
especially when dealing with everyday problems.  He displayed 
absolutely no insight into his role in society or family.  
His company commander indicated that he was in so much day to 
day minor trouble that an administrative discharge was being 
considered.  While the appellant was treated in July 1970 for 
anxiety, there are no records verifying that the appellant 
was administratively discharged, and as his separation 
examination revealed normal findings, further development is 
in order to confirm or refute the possibility that the 
appellant was discharged for reasons related to his mental 
health.  

At the June 1970 study the examiner also noted that reported 
efforts at counseling by his sergeants and his physician were 
total failures.  He was referred to a psychiatrist for an 
opinion and separation from service.  The psychiatrist noted 
that the veteran was impetuous and immature, however, there 
was no major psychopathology warranting psychiatric 
interference.  He made no neuropsychiatric diagnosis.  

The veteran's DD-214 and personnel records show that he was a 
combat engineer and served in Vietnam.  No personnel records 
are available from any other period service.

An April 1973 VAMC hospitalization summary indicated that the 
veteran self admitted with complaints of depression for the 
past few years.  He related breaking up with his girlfriend 
two months prior, and since becoming more quiet, withdrawn, 
and having disturbed sleep.  The examiner noted that the 
veteran was a rather adolescent young man whose conflicted 
adjustment to term of romance brought out subsequent 
frustrations of dependency needs. A diagnosis of transitional 
situational disturbance was made.  

The file also contains Human Services Center psychiatric 
treatment records.  These include an April 2003 psychiatric 
examination at which time the veteran reported being sexually 
molested in the ninth grade.  He also reported serving in 
Vietnam between 1969 and 1971.  The diagnoses were recurrent 
major depressive disorder; rule out panic disorder; rule out 
PTSD; and rule out dependent personality disorder.  

An April 2003 clinical record prepared by Nabil Sargines, 
M.D. of the New Castle, Pennsylvania Human Services Center, 
notes that the veteran refused to apply for VA benefits.  He 
stated that he did not like the way he was treated when 
discharged.  He went to the VAMC Leech Farm in Pittsburgh 
after discharge.  The report noted that he was "having Post 
Traumatic Stress Disorder as he reports and depression."

A June 2003 record from Shoukry Matta, M.D., of that same 
Center concluded that the veteran "has PTSD from when he was 
in Vietnam"

At an August 2003 VA psychiatric examination the veteran 
reported several stressful situations pertaining to his 
Vietnam service, and he reported his 1973 hospitalization.  
Following a mental status examination the examiner diagnosed 
a recurrent major depressive disorder.  The examiner opined 
that there was no question that the veteran was showing 
multiple psychiatric symptoms and depression for many many 
years probably even before he was sexually assaulted as a 
teenager. There was insufficient evidence to diagnose PTSD in 
regards to his military service.  Unfortunately, while the 
examiner noted reviewing the claims file no mention made of 
the psychiatric evaluation and treatment provided in service 
in June-July 1970.  As such, the adequacy of the examiner's 
review is called into question.  Hence, further development 
is in order.  38 U.S.C.A. § 5103A(d).

Accordingly, this issue is REMANDED for the following action:

1.  The RO must contact the veteran and 
request that he identify all periods of 
military service, to include any 
additional service performed in the 
United States Air Force, or the National 
Guard.  Thereafter, as appropriate, the 
RO should contact the National Personnel 
Records Center to verify any and all 
military service performed by the 
veteran, and to secure any and all 
service medical records prepared during 
any period of service.  All logical 
follow up development must be performed.  
If no additional records are available, a 
formal written unavailability memorandum 
must be added to the claims file.

2.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
outlined by the Court in Dingess.  The 
corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.

3.  The RO should take appropriate steps 
to obtain the appellant's service 
personnel records in order to verify 
whether the appellant was 
administratively discharged from any term 
of service, and if the appellant was so 
discharged, the bases for such a 
discharge.  All efforts to secure these 
records must be documented in the claims 
file.

4.  Thereafter, the appellant should be 
afforded a VA psychiatric examination.  
The claims folder and a copy of this 
remand must be provided to the examiner 
for review.  The examiner is to indicate 
the diagnosis of all psychiatric 
disorders.  With regard to each diagnosed 
psychiatric disorder, the examiner must 
opine as to whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that the disorder was incurred or 
aggravated during any term of active 
service, to include that performed 
between February 1969 and February 1971.  
If any diagnosed psychiatric disorder was 
aggravated during the above referenced 
term, the examiner must opine whether the 
increase in disability was due to the 
natural progress of the disease.  A 
complete rationale for any opinion should 
be provided.

5. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159.  

7  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefits sought on appeal remain denied, 
the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues 
currently on appeal.  If the veteran 
fails to show for any scheduled 
examination, the SSOC must cite to 38 
C.F.R. § 3.655 (2005).  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK. R. BROWN 
Veterans Law Judge, Board of Veterans Appeals


Veterans Law Judge, Board of Veterans' Appeals Under 38 
U.S.C.A. § 7252 (West 2002), only a decision of the Board is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2006).


